DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114; Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2012 has been entered.
 	Claim(s) 1-11 is/are pending.
Claim(s) 1-9 is/are currently amended.
Claim(s) 10-11 is/are new.
	The action is NON-FINAL. 


Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the rejection is obviated by the amendment specifying a “mixture.” The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
	I. With respect to the rejection of Claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Campos-Delgado, et al., Chemical Vapor Deposition Synthesis of N-, P-, and Si-Doped Single-Walled Carbon Nanotubes, ACS Nano 2010; 4(3): 1696-1702 (with Supporting Information, hereinafter “C-D at __”), the rejection is obviated by amendment and is WITHDRAN. 
II. With respect to the rejection of Claim(s) 1-9 under 35 U.S.C. 103 as being unpatentable over US 2005/0074392 to Yang, et al. in view of: (i) Aghababazadeh, et al., Synthesis of carbon nanotubes on alumina-based supports with different gas flow rates by CCVD method, J. Phys.: Conf. Ser. 2006; 26(135): 135-138 (hereinafter “A at __”), and further in view of: (ii) Campos-Delgado, et al., Chemical Vapor Deposition Synthesis of N-, P-, and Si-Doped Single-Walled Carbon Nanotubes, ACS Nano 2010; 4(3): 1696-1702 (with Supporting Information, hereinafter “C-D at __”), the rejection is obviated by amendment and is accordingly WITHDRAWN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by WO 2016/135328 to Gulas, et al. (C01B 31/04; 09-2016). 

With respect to Claim 9, this claim requires “[a] mixture comprising carbon nanotubes and 0.1-0.5% by mass of silicon.” Gulas teaches nanoparticles that can be carbon nanotubes. (Gulas 8: [0041]). Silicon content of 0.3, 0.35, 0.40, 0.45 and 0.50 wt % are taught. (Gulas 13: [0063]). 

Allowable Subject Matter
I. Claims 1-8 and 10-11 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736